          Case 1:19-cr-00230-DAD-BAM Document 125 Filed 01/22/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00230-DAD-BAM
12                   Plaintiff,                         STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13              v.                                      AND ORDER
14   KENNETH SHANE PATTERSON,                           STATUS CONFERENCE: January 27, 2021, 1:00
                                                        p.m.
15                   Defendant.                         COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on January 27, 2020, at 1:00 p.m. On May 13, 2020, this

18 Court issued General Order 618, which suspends all jury trials in the Eastern District of California “until

19 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
22 date after May 2, 2021. This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00230-DAD-BAM Document 125 Filed 01/22/21 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 The United States has produced over 30,000 pages of
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00230-DAD-BAM Document 125 Filed 01/22/21 Page 3 of 5


 1 discovery in this matter. That discovery includes memoranda of interviews and a large volume of bank

 2 records. Defendant is currently in the process of substituting attorneys. His new attorney, once retained,

 3 will require time to review discovery in this matter, discuss this case with her client, and explore

 4 possible settlement or trial strategy. If continued, this Court should designate a new date for the status

 5 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance

 6 must be “specifically limited in time”).

 7                                               STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, hereby stipulate as follows:
10          1.      By previous order, this matter was set for a status conference on January 27, 2021, 1:00

11 p.m.

12          2.      By this stipulation, defendant now moves to continue the status conference until April 28,

13 2021, at 1:00 p.m., and to exclude time between January 27, 2021, 1:00 p.m., and April 28, 2021, at 1:00

14 p.m., under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

15          3.      The parties agree and stipulate, and request that the Court find the following:

16                  a)     The government has represented that the discovery associated with this case has

17          been produced or made available for inspection and copying to defendant.

18                  b)     Counsel for defendant desires additional time to consult with his client, review

19          current charges, review discovery in this matter, discuss potential resolutions with his client and

20          the government, to prepare pretrial motions, and otherwise to prepare for trial.

21                  c)     Counsel for defendant believes that failure to grant the above-requested

22          continuance would deny him/her the reasonable time necessary for effective preparation, taking

23          into account the exercise of due diligence.

24                  d)     The government does not object to the continuance.

25                  e)     In addition to the public health concerns cited by the General Orders and

26          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

27          ends-of-justice delay is particularly apt in this case given the need for defendant’s counsel to

28          review the voluminous discovery in this matter and meet with the government.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00230-DAD-BAM Document 125 Filed 01/22/21 Page 4 of 5


 1                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4          4.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

 5 within which trial must commence, the time period of January 27, 2021, 1:00 p.m. to April 28, 2021, at

 6 1:00 p.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 7 because it results from a continuance granted by the Court at defendant’s request on the basis of the

 8 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.
10          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14
      Dated: January 22, 2021                                MCGREGOR W. SCOTT
15                                                           United States Attorney
16
                                                             /s/ VINCENTE A.
17                                                           TENNERELLI
                                                             VINCENTE A. TENNERELLI
18                                                           Assistant United States Attorney
19
      Dated: January 22, 2021                                /s/ KEVIN P. ROONEY
20                                                           KEVIN P. ROONEY
21                                                           Counsel for Defendant
                                                             KENNETH SHANE
22                                                           PATTERSON

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00230-DAD-BAM Document 125 Filed 01/22/21 Page 5 of 5

                                                  ORDER
 1
            IT IS SO ORDERED that the status conference is continued from January 27, 2021, to April 28,
 2
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
 3
     U.S.C.§ 3161(h)(7)(A), B(iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:    January 22, 2021                       /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          5
30    PERIODS UNDER SPEEDY TRIAL ACT
